—In an action, inter alia, for an accounting, (1) the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), entered September 20, 2001, as denied those branches of his motion which were for leave to amend the complaint to add a cause of action to impose a constructive trust and for partial summary judgment on the cause of action for an accounting, and granted that branch of his motion which was to add J.P. Morgan Chase & Co. as a defendant only to the extent of substituting J.P. Morgan Chase & Co. as a defendant in place of J.P. Morgan & Co., Incorporated, and (2) the defendants Bankers Trust Company and the Bank of New York cross-appeal from stated portions of the same order.
Ordered that the cross appeal is dismissed as abandoned (22 NYCRR 670.8 [c], [e]); and it is farther,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the defendant J.P. Morgan & Co., Incorporated, payable by the plaintiff.
The Supreme Court correctly denied that branch of the *375plaintiffs motion which was for leave to amend his complaint to add a cause of action, and correctly granted that branch of the motion which was to add J.P. Morgan Chase & Co. as a defendant only to the extent of substituting J.P. Morgan Chase & Co. as a defendant in place of J.P. Morgan & Co., Incorporated (see Norwalk v J.P. Morgan & Co., 300 AD2d 373 [decided herewith]; see also Norwalk v J.P. Morgan & Co., 292 AD2d 578).
The Supreme Court also correctly denied that branch of the plaintiffs motion which was for partial summary judgment since triable issues of fact exist (see Norwalk v J.P. Morgan & Co., 268 AD2d 413). S. Miller, J.P., Luciano, Crane and Rivera, JJ., concur.